October      15,   1975


The Honorable     Clayton T. Garrison                   Opinion No.   H- 717
Executive   Director
Texas Parks and Wildlife Department                     RC?:   Status of regulatpry
John H. Reagan Building                                        authority of Parks and
Austin,   Texas 78701                                          Wildlife Department in
                                                               several counties with
                                                               respect to fish, aquatic
Dear Mr.      Garrison:                                        life and marine animals,

    You have requested’our     opinion concerning the regulatory   authority of
the Parks and Wildlife Department      regarding fish, aquatic life and marine
animals in Aransas,    Brazoria.    Cameron,    Calhoun, Jackson,   Jefferson,
Kenedy, Kleberg,    Matagorda,    Nueces,   Orange and Refugio counties.       You
note that the special game laws governing these counties were repealed
by section 2 of House Bill 1186 of the 64th Legislature,    Acts 1975. 64th Leg.,
ch. 545, p. 1405 at 1804, which is the Parks and.Wildlife     Code.

     The Code revised and codified the laws pertaining to parks and wildlife.
Section 1 of House Bill 1186 contains the new Code and section 2 repeals
various laws including all special laws cited in article 9783 (note),Penal
Auxilary   Laws, other than those excepted by section 2(c).    Section 1.001
of the Code and section 3 of the Bill provide that the purpose of the codifica-
tion is not to make substantive changes in the law.    Thus, you have asked
what the effect is of the repeal of the special laws pertaining to these counties.

    Section    1.001(b)(3)   of the Code provides       that one purpose   of the codifica-
tion is to:

         eIiminat[e]   repealed,   duplicative,   unconstitutional,
         expired,    executed,   and othe’r ineffective provisions.
         . . .

In   our view the Legislature    understood the special laws which were repealed
to   be ineffective  in light of sections 1, 1A and 18 of the Uniform Wildlife Act.
V.   T. C. S. , art. 9783-l.   Section IA was added by Acts 1973, 63rd Leg.,   ch. 220,
p.    515, and made the Uniform Wildlife Act applicable to fish, aquatic life; and




                                      p.. 3076
The Honorable   Clayton   T.    Garrison,     page 2




marine animals other than shrimp and oysters in all coastal waters of the
State except in Harris,  Galveston,  Chambers,   and Victoria Counties.
Section 1 made the Act generally applicable to all but four counties involved
in your request.   Thus the Uniform Wildlife Act was applicable to all fish,
aquatic life, and marine animals in these counties except shrimp and
oysters in Kenedy, Kleberg,    Nueces,  and Refugio Counties.

     Section 18 of article 978j-1 provides that the Parks and Wildlife
Commission     may promulgate     regulations and that all game laws, special
or general,   shall remain in effect until such regulations    are issued.   Thus,
these special laws would have been ineffective upon the issuance of regu-
lations by the Commission.       There is therefore no necessary    conflict between
the repeal of these special laws and the expressed      purpose of House Bill 1186.

    Section 61.052 of the Code, formerly      article 6783-1,  section 2, authorizes
the Commission     to regulate the time, place, means,     manner,    and method
by which wildlife may be captured.       Chapters 101-354 of the Code contain
special laws governing the applicability    of the Commission’s      regulatory
authority to particular   counties.   The repealed special laws are no longer
of any effect whatsoever.     Accordingly,   in our opinion the Parks and Wildlife
Commission     has full regulatory authority over fish, aquatic life, and marine
animals in the subject counties ,except as limited by the applicable special
provisions   contained in Chapters 101-354 of the Code.

                               SUMMARY

             The Parks and Wildlife Commission    may exercise
        its regulatory authority under section 61.052 of the Parks
        and Wildlife Code in the subject counties except as
        limited by the applicable special provisions  contained in
        Chapters 101-354 of the Code.

                                              Very   truly yours,




                                               OHN L. HILL
                                              Attorney General      of Texas




                                      p.    3077
The Honorable   Clayton   T. Garrison,        page 3




APPROVED:




?i2ksiwJ-e
DAVID   M.   KENDALL,     First   Assistant




C. ROBERT HEA,TH,         Chairman
Opinion Committee




                                       p.   3078